Title: To James Madison from Benjamin Henry Latrobe, 31 January 1811
From: Latrobe, Benjamin Henry
To: Madison, James


Sir,Washington January 31st. 1811
I herewith transmit to you the account of monies expended on the furniture of the presidents house since March 1809. The original Account and Vouchers have been lodged with the Accounting Officers of the Treasury. Besides the Sums put down in this account, I have disbursed others for which I have not yet obtained proper Vouchers the principal part of them being for the minor utensils of Housekeeping as buckets, brooms, &c &c, to defray which & for the sake of having Vouchers I deposited a Sum in the Hands of Mr. Deblois, part of which remains unexpended. Having collected all the outstanding balances, I have now to request a further advance to enable me to defray the same. There remains in the Treasury the Sum of 1.500 Dollars, and in the hands of Andrews & Jones for furniture sold, the further sum of near 500$, which will become due in the course of a Month, the furniture having chiefly been sold on credi⟨t.⟩
I therefore in order to be enabled to answer the⟨se⟩ demands ask you to grant me a warrant for 1.000⟨$⟩ which will leave in hand a sum equal to near⟨ly⟩ 1000$ more.
I take the liberty of enclosing the form in which you have usually drawn on the Treasury, & am with high respect Yr
B H Latrobe.
